Exhibit 99.1 ADVANCE AUTO PARTS REPORTS THIRD QUARTER FISCAL 2010 COMPARABLE STORE SALES INCREASE OF 9.9%; COMPARABLE DILUTED EPS INCREASES 49% TO $1.03 ROANOKE, Va, November 10, 2010 – Advance Auto Parts, Inc. (NYSE: AAP), a leading retailer of automotive aftermarket parts, accessories, batteries, and maintenance items, today announced its financial results for the third quarter ended October 9, 2010. Third quarter comparable earnings per diluted share (EPS) were $1.03 which was a 49.3% increase over the third quarter last year. Including the $0.04 charge related to store divestitures recorded during the third quarter of fiscal 2009, EPS increased 58.5%. Third Quarter Performance Summary Twelve Weeks Ended Forty Weeks Ended October 9, 2010 October 10, 2009 October 9, 2010 October 10, 2009 Sales (in millions) $ Comp Store Sales % 9.9% 4.7% 7.8% 6.1% Gross Profit % 50.3% 49.2% 50.1% 49.1% SG&A % 39.9% 40.9% 39.4% 39.8% Operating Income % 10.5% 8.3% 10.8% 9.3% Diluted EPS $ Avg Diluted Shares (in thousands) “I would like to thank our 51,000 Team Members for delivering another record performance in our third quarter of 2010.Our passion for serving our customers and growing our business has enabled us to accelerate growth and capitalize on strong industry fundamentals and consumer demand for auto parts,” said Darren R. Jackson, Chief Executive Officer.“Through the strength of our Team and the focus on our strategies, we have produced comparable store sales and bottom-line results that exceeded our expectations.We will continue to focus on consistency and providing a differentiated experience by leading in service and ensuring superior parts availability.” Third Quarter and Year-to-Date Highlights Total sales for the third quarter increased 11.4% to $1.41 billion, compared with total sales of $1.26 billion during the third quarter of fiscal 2009.The sales increase reflected the net addition of 122 new stores during the past 12 months and a comparable store sales gain of 9.9% compared to a 4.7% comparable store sales gain during the third quarter of fiscal 2009.Year-to-date comparable store sales increased 7.8% which was on top of a 6.1% increase over the same period in fiscal 2009. The Company’s gross profit rate was 50.3% of sales during the third quarter as compared to 49.2% during the third quarter last year.The 110 basis-point improvement in the gross profit rate was driven by improved merchandising and pricing capabilities, improved parts availability and supply chain efficiencies. Year-to-date, the Company’s gross profit rate was 50.1%, or 104 basis points favorable to the same period in fiscal 2009. The Company’s SG&A rate was 39.9% of sales during the third quarter as compared to 40.4% during the same period last year, excluding the impact of store divestitures last year.This 50 basis point decrease was driven by strong comparable store sales which resulted in the leverage of fixed costs and a decelerated pace of net incremental spending on the Company’s strategic capabilities, partially offset by incremental advertising and increased incentive compensation. Including the impact of store divestitures last year, the SG&A rate decreased 106 basis points.Year-to-date, the Company’s SG&A rate was 39.4% versus 39.3% during the same period last year, or 39.8% when including the impact of store divestitures in fiscal 2009. 2 The Company’s operating income increased 31.5% during the third quarter to $147.2 million as compared to the third quarter of fiscal 2009.The Company’s operating income rate increased 160 basis points to 10.5% of total sales. Including the impact of store divestitures, the Company’s operating income increased 40.4% and its operating income rate increased 216 basis points. Operating cash flow through the third quarter of $596.5 million decreased 5.1% from $628.5 million last year.Free cash flow through the third quarter increased 13.0% to $467.8 million from $414.0 million last year driven by strong growth in net income.Capital expenditures were $147.2 million through the third quarter as compared to $132.6 million through the third quarter of fiscal 2009. “We are very pleased with our strong third quarter results as we continue to reach new heights and achieve new milestones in our Company’s history, including our record return on invested capital and recent upgrade in our credit rating to full investment grade status,” said Mike Norona, Executive Vice President and Chief Financial Officer.“During our third quarter we continued to benefit from favorable industry dynamics, previous strategic investments and strong Team Member execution.Given our strong third quarter performance, we are adjusting our fiscal 2010 annual EPS outlook to be in the range of $3.80 to $3.90.” Comparable Key Financial Metrics and Statistics (1) Twelve Weeks Ended Forty Weeks Ended Fifty-Two Weeks Ended October 9, 2010 October 10, 2009 October 9, 2010 October 10, 2009 FY 2009 FY 2008 Sales Growth % 11.4% 6.3% 9.0% 8.1% 7.1% 4.3% Sales per Store $ Operating Income per Store $ Return on Invested Capital 17.3% 15.1% 17.3% 15.1% 15.1% 14.0% Gross Margin Return on Inventory $ Total Store Square Footage, end of period Total Team Members, end of period In thousands except for gross margin return on inventory and total Team Members. The financial metrics have been reported on a comparable basis to exclude the impact of store divestiture expenses in fiscal 2009 and the 53rd week results and non-cash inventory adjustment in fiscal 2008. The financial metrics presented are calculated on an annual basis and accordingly 3 reflect the last four quarters completed, except for Sales Growth % and where noted. Refer to the presentation of the financial metrics on a GAAP basis, definitions of the financial metrics and reconciliation of the financial results reported on a comparable basis to the GAAP basis in the accompanying financial statements in this press release. Store Information During the third quarter, the Company opened 43 stores, including 10 Autopart International stores.As of October 9, 2010, the Company’s total store count was 3,540 including 191 Autopart International stores. Share Repurchases During the third quarter, the Company repurchased approximately 381,000 shares of itscommon stock at an aggregate cost of $20.7 million, or an average price of $54.18 per share.At the end of the third quarter, the Company had $279.3million remaining under the $300.0 million share repurchase authorization approved by the Board of Directors in August 2010.Through the third quarter, the Company has repurchased approximately 10,660,000 shares of itscommon stock at an aggregate cost of $476.1 million, or an average price of $44.66 per share. Dividend On November 9, 2010, the Company’s Board of Directors declared a regular quarterly cash dividend of $0.06 per share to be paid on January 7, 2011 to stockholders of record as of December 24, 2010. Investor Conference Call The Company will host a conference call on Thursday, November 11, 2010 at 10:00 a.m. Eastern Standard Time to discuss its quarterly results.To listen to the live call, please log on to the Company’s website, www.AdvanceAutoParts.com, or dial (866) 908-1AAP.The call will be archived on the Company’s website until November 11, 2011. About Advance Auto Parts Headquartered in Roanoke, Va., Advance Auto Parts, Inc., a leading automotive aftermarket retailer of parts, accessories, batteries, and maintenance items in the United States, serves both the do-it- 4 yourself and professional installer markets.As of October 9, 2010, the Company operated 3,540 stores in 39 states, Puerto Rico, and the Virgin Islands.Additional information about the Company, employment opportunities, customer services, and online shopping for parts and accessories can be found on the Company’s website at www.AdvanceAutoParts.com. Certain statements contained in this release are forward-looking statements, as that statement is used in the Private Securities Litigation Reform Act of 1995.Forward-looking statements address future events or developments, and typically use words such as believe, anticipate, expect, intend, plan, forecast, outlook or estimate.These statements discuss, among other things, expected growth and future performance, including store growth, capital expenditures, comparable store sales, SG&A, operating income, gross profit rate, free cash flow, profitability and earnings per diluted share for fiscal year 2010.These forward-looking statements are subject to risks, uncertainties and assumptions including, but not limited to, competitive pressures, demand for the Company’s products, the market for auto parts, the economy in general, inflation, consumer debt levels, the weather, acts of terrorism, availability of suitable real estate, dependence on foreign suppliers and other factors disclosed in the Company’s 10-K for the fiscal year ended January 2, 2010 on file with the Securities and Exchange Commission.Actual results may differ materially from anticipated results described in these forward-looking statements.The Company intends these forward-looking statements to speak only as of the time of this news release and does not undertake to update or revise them as more information becomes available. 5 Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (in thousands) (unaudited) October 9, January 2, October 10, Assets Current assets: Cash and cash equivalents $ $ $ Receivables, net Inventories, net Other current assets Total current assets Property and equipment, net Assets held for sale Goodwill Intangible assets, net Other assets, net $ $ $ Liabilities and Stockholders' Equity Current liabilities: Current portion of long-term debt $ $ $ Financed vendor accounts payable Accounts payable Accrued expenses Other current liabilities Total current liabilities Long-term debt Other long-term liabilities Total stockholders' equity $ $ $ NOTE: These preliminary condensed consolidated balance sheets have been prepared on a basis consistent with our previously prepared balance sheets filed with the Securities and Exchange Commission for our prior quarter and annual report, but do not include the footnotes required by generally accepted accounting principles, or GAAP, for complete financial statements. Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Statements of Operations Twelve Week Periods Ended October 9, 2010 and October 10, 2009 (in thousands, except per share data) (unaudited) October 9, October 10, Net sales $ $ Cost of sales, including purchasing and warehousing costs Gross profit Selling, general and administrative expenses Operating income Other, net: Interest expense ) ) Other (expense) income, net ) Total other, net ) ) Income before provision for income taxes Provision for income taxes Net income $ $ Basic earnings per share (a) $ $ Diluted earnings per share (a) $ $ Average common shares outstanding (a) Average common shares outstanding - assuming dilution (a) ( a ) Average common shares outstanding is calculated based on the weighted average number of shares outstanding for the quarter.At October 9, 2010 and October 10, 2009, we had 84,016 and 94,663 shares outstanding, respectively. NOTE:These preliminary condensed consolidated statements of operations have been prepared on a basis consistent with our previously prepared statements of operations filed with the Securities and Exchange Commission for our prior quarter and annual report, but do not include the footnotes required by GAAP for complete financial statements. Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Statements of Operations Forty Week Periods Ended October 9, 2010 and October 10, 2009 (in thousands, except per share data) (unaudited) October 9, October 10, Net sales $ $ Cost of sales, including purchasing and warehousing costs Gross profit Selling, general and administrative expenses Operating income Other, net: Interest expense ) ) Other (expense) income, net ) Total other, net ) ) Income before provision for income taxes Provision for income taxes Net income $ $ Basic earnings per share (a) $ $ Diluted earnings per share (a) $ $ Average common shares outstanding (a) Average common shares outstanding - assuming dilution (a) ( a ) Average common shares outstanding is calculated based on the weighted average number of shares outstanding for the year-to-date period.At October 9, 2010 and October 10, 2009, we had 84,016 and 94,663 shares outstanding, respectively. NOTE:These preliminary condensed consolidated statements of operations have been prepared on a basis consistent with our previously prepared statements of operations filed with the Securities and Exchange Commission for our prior quarter and annual report, but do not include the footnotes required by GAAP for complete financial statements. Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows Forty Week PeriodsEnded October 9, 2010 and October 10, 2009 (in thousands) (unaudited) October 9, October 10, Cash flows from operating activities: Net income $ $ Depreciation and amortization Share-based compensation Provision for deferred income taxes Excess tax benefit from share-based compensation ) ) Other non-cash adjustments to net income (Increase) decrease in: Receivables, net ) Inventories, net ) ) Other assets Increase in: Accounts payable Accrued expenses Other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sales of property and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Decrease in bank overdrafts ) ) Increase (decrease) in financed vendor accounts payable ) Dividends paid ) ) Issuance of senior unsecured notes - Early extinguishment of debt ) - Net borrowings (payments) on credit facilities - ) Payment of debt related costs ) - Repurchase of common stock ) ) Proceeds from the issuance of common stock, primarily exercise of stock options Excess tax benefit from share-based compensation Other ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ NOTE:These preliminary condensed consolidated statements of cash flows have been prepared on a consistent basis with previously prepared statements of cash flows filed with the Securities and Exchange Commission for our prior quarter and annual report, but do not include the footnotes required by GAAP for complete financial statements. Advance Auto Parts, Inc. and Subsidiaries Supplemental Financial Schedules Forty Week Periods Ended October 9, 2010 and October 10, 2009 (in thousands, except per share data) (unaudited) Reconciliation of Free Cash Flow: October 9, October 10, Cash flows from operating activities $ $
